Citation Nr: 1638886	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-12 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to the service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In October 2013, the Board remanded the claim for further development.  In September 2015, the Board issued a decision that denied the Veteran's claim for erectile dysfunction, to include as secondary to the service-connected diabetes mellitus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2016 Joint Motion for Vacatur and Remand (JMVR), the Court vacated the Board's decision and remanded the claim back to the Board.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future review of this case must consider these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the June 2016 Court JMR, the Board will remand for further development the Veteran's claim for entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected diabetes mellitus.  The Court essentially found that the VA examinations relied on by the Board were not adequate.  A new examination should therefore be provided to the Veteran.  

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his erectile dysfunction and is relationship, if any, to his military service, or any incident thereof.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner should provide an opinion to the following:

a.  Whether it is at least as likely as not (a 50 percent probability or more) that erectile dysfunction is caused by the Veteran's service-connected diabetes mellitus.

b.  Whether it is at least as likely as not (a 50 percent probability or more) that erectile dysfunction is aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected diabetes mellitus.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

c.  If erectile dysfunction is not caused or aggravated by the Veteran's service-connected diabetes mellitus, is it at least as likely as not (a 50 percent probability or more) that erectile dysfunction had its onset during military service or is otherwise etiologically related to such service?

The examiner must discuss the relationship between the Veteran's hyperglycemia, diabetes mellitus and erectile dysfunction, if any. 
Again, the Veteran's statements indicate an onset on erectile dysfunction in approximately 2008, prior to the 2010 diagnosis of diabetes mellitus. Hyperglycemia was first noted in May 2006.  

Pursuant to the Court's June 2016 request, the VA examiner should additionally address glucose levels documented in the record from the AMC reflecting levels from April 2008, June 2008, and July 2008 ranging from 101 to 158.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

 2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




